Citation Nr: 1226273	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  05-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability from March 17, 2000.

2.  Entitlement to a rating in excess of 30 percent for a cervical spine disability from February 4, 2001.  

[The issue of entitlement to a disability rating in excess of 10 percent for service-connected chronic synovitis of the right knee is addressed in a separate Board decision.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Procedurally, in an April 1990 rating decision, the RO awarded the Veteran service connection for a cervical spine disability and assigned a noncompensable (zero percent) disability rating.  An October 1990 rating decision increased this rating to 10 percent.  In January 1996, the Board increased the Veteran's cervical spine disability rating to 20 percent.  In March 2000, the Veteran filed a claim for an increased evaluation greater than 20 percent for his cervical spine disability.  In July 2002, the RO declined to increase the Veteran's disability rating.  The Veteran has perfected an appeal of this rating decision.

This case was most recently before the Board in December 2010, when it remanded the Veteran's claim for further evidentiary development.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board most recently remanded the Veteran's claim in order to obtain records relating to the Veteran's disability benefits from the Social Security Administration (SSA), to provide the Veteran with a VA examination, and to then readjudicate the claim.  The agency of original jurisdiction obtained such records and provided the Veteran with an examination in accordance with the Board's remand instructions.  The Board finds, therefore, that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

An April 2012 rating decision increased the disability rating for the Veteran's cervical spine condition from 20 percent to 30 percent effective February 4, 2011.  Notwithstanding this increased rating, the issue remains in appellate status because this rating does not represent the highest possible benefit, as will be discussed in further detail below.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From March 17, 2000 to September 22, 2002, the Veteran's cervical spine condition was manifested by limitation of motion that was no worse than moderate in severity; severe intervertebral disc syndrome with recurring attacks was not shown, nor were neurological manifestations shown.  

2.  From September 23, 2002 to September 25, 2003, the Veteran's cervical spine condition was manifested by limitation of motion that was no worse than moderate in severity; no incapacitating episodes were shown, nor were neurological manifestations shown.

3.  From September 26, 2003 to February 3, 2011, the Veteran's cervical spine condition was manifested by forward flexion limited by pain to 20 degrees and associated neurological deficits that were no more than slight; there was no objective evidence of ankylosis or incapacitating episodes.

4.  From February 4, 2011, the Veteran's cervical spine condition is manifested by forward flexion limited by pain to 15 degrees and associated neurological deficits that are no more than slight; there is no objective evidence of ankylosis or incapacitating episodes.

5.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  From March 17, 2000 to September 22, 2002, the criteria for a disability rating in excess of 20 percent for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Codes 5290, 5293, 8510 (on and before September 22, 2002).

2.  From September 23, 2002 to September 25, 2003, the criteria for a disability rating in excess of 20 percent for a cervical spine condition have not been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293, 8510 (September 23, 2002 to September 25, 2003).

3.  From September 26, 2003 to February 3, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's cervical spine condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5243, 8510 (2011).

4.  On and after February 4, 2011, the criteria for a disability rating in excess of 30 percent for the Veteran's cervical spine condition have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5243, 8510 (2011).

5.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated April 2006 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the first adjudication of his claim.  Since the time of the April 2006 Dingess notice, however, the Veteran has been provided with several readjudications of his claim.  The Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, VA and private health records, and SSA records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with VA examinations in October 2000, December 2001, May 2009, and February 2011.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

In May 2007, the Veteran testified at a Travel Board hearing that was chaired by the undersigned at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Schedular Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  See 38 C.F.R. § 4.45.

VA has twice amended the rating schedule for evaluating disabilities of the spine during the pendency of this appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The second amendment, pertaining to general diseases of the spine (including intervertebral disc syndrome), became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27,  2003).  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board will apply the former criteria for the period prior to the effective date of the new diagnostic codes, and it will apply  the revised criteria to the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9  (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Veteran's cervical spine disability was rated 20 percent disabling under Diagnostic Code 5293-5290 from December 2, 1989 and 30 percent disabling under Diagnostic Code 5237 from February 4, 2011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2011).  Before September 23, 2002, Diagnostic Code 5293 applied to intervertebral disc syndrome.  Before September 26, 2003, Diagnostic Code 5290 applied to limitation of motion of the cervical spine.  Diagnostic Code 5237 applies to lumbosacral or cervical sprain. 
	
With regard to intervertebral disc syndrome, prior to September 23, 2002, the applicable regulations provided for a 20 percent evaluation for moderate intervertebral disc syndrome with recurring attacks, and a 40 percent evaluation for severe intervertebral disc syndrome manifested by recurring attacks, with intermittent relief.  A 60 percent rating required pronounced impairment with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

Effective September 23, 2002 to September 25, 2003, intervertebral disc syndrome was to be rated either on the total duration of incapacitating episodes over the preceding 12 months or by combining separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  Incapacitating episodes having a total duration of at least one week but fewer than two weeks during the preceding 12 months warranted a 10 percent disability evaluation.  Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months warranted a 20 percent disability evaluation.  Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months warranted a 40 percent disability evaluation. Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a,  Diagnostic Code 5293, Note (1) (2003).

With respect to limitation of motion of the cervical spine, prior to September 26, 2003, such disabilities were evaluated in accordance with the criteria set forth in 38 C.F.R.  § 4.71a, Diagnostic Code 5290 (2003).  In pertinent part, a 30 percent rating applied to severe limitation of motion, and a 20 percent rating applied to moderate limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The words "moderate" and "severe" were not defined in the Rating Schedule or in the regulations during this time period.  Although numerical ranges of motion were not specified in the prior rating criteria for limitation of motion of the cervical spine, the amended regulations provide guidance in this regard.  VA stated that the "normal" ranges of motion associated with the amended regulations were based on the American Medical Association Guides to the Evaluation of  Permanent Impairment, 2nd ed., (1984) ("AMA Guide"), which is the last edition of this publication that measured range of motion of the spine using a goniometer.  See Supplementary information, 67  Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal ranges of motion for the spine, the current definition is based on medical guidelines that have been in existence since 1984 and that provide guidance regarding what constitutes "moderate" and "severe" limitations of motion.  

Effective September 26, 2003, spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates disabilities as follows, in pertinent part:

100 percent: Unfavorable ankylosis of the entire spine.

50 percent: Unfavorable ankylosis of the entire thoracolumbar spine.

40 percent: Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

30 percent: Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).

For VA compensation purposes, a normal range of motion for the cervical spine is 45 degrees of flexion, 45 degrees of extension, 45 degrees of lateral flexion in each direction, and 80 degrees of rotation in each direction.  The normal combined range of motion of the cervical spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 340 degrees.

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes, in pertinent part:

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

      Analysis - Prior to September 23, 2002

The Veteran received a VA examination in October 2000.  The Veteran complained of increasing pain in his cervical spine that occurred on a daily basis.  The Veteran complained of morning stiffness, but he denied fatigability or lack of endurance.  During flare-ups, the Veteran indicated that he experienced a pain intensity of 10 on a scale of 1 to 10.  Flare-ups typically lasted several hours, and they occurred a couple of times each week.  These flare-ups caused the Veteran to experience an additional loss of range of motion in his neck.  Taking into account pain, weakness, fatigue, and incoordination, the Veteran had flexion to 20 degrees, extension to 15 degrees, bilateral rotation to 35 degrees, and bilateral flexion to 35 degrees.  The Veteran experienced pain with all movements.  The examiner noted that a September 2000 MRI examination showed small to moderately-sized central disc herniation of C5 and C6.  There was mild ventral effacement of the thecal sac.  A December 2000 neurological examination was normal.

An October 2001 x-ray indicated that the Veteran had a normal cervical spine.  An October 2001 VA clinical note indicated that the Veteran had increasing cervical spine pain but no significant cervical radicular pain.  The Veteran was diagnosed with cervical spondylosis.  A November 2001 VA neurological examination indicated that the Veteran's reflexes were 2+ bilaterally, muscle strength and sensation were intact and equal bilaterally.  Cranial nerves 2 through 12 were grossly intact.

The Veteran received an additional VA examination in December 2001.  The Veteran complained of constant pain of an intensity of 10 on a scale from 1 to 10.  The examiner noted that previous radiological testing showed that the Veteran had disc degeneration at C4/C5 and C5/C6 with a small central herniated disc and C5/C6 with no spinal stenosis.  The Veteran complained of weakness and stiffness, but no fatigability or lack of endurance.  The Veteran could no longer sleep on his back.  The Veteran denied experiencing flare-ups, instead claiming that his neck was constantly in pain that radiated into his left shoulder.  The Veteran denied having neck surgery.  The neck was supple with flexion to 30 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and rotation of 45 degrees bilaterally.  There was no paravertebral tenderness along the cervical spine, and no muscle spasm was noted.

In a January 2002 neurological examination, the veteran had full strength in all extremities, normal motor tone and bulk, normal reflexes and normal ankle jerks.  In August 2002, a VA clinician noted that the Veteran had 5/5 strength in all extremities, his motor tone and bulk were normal, his reflexes were normal and symmetrical.

Applying the pertinent laws to the facts for this period, the Board notes that the Veteran is in receipt of a 20 percent disability evaluation prior to September 23, 2002.  A greater 30 percent evaluation of the Veteran's cervical spine disability based on limitation of motion would require a "severe" rather than "moderate" loss of motion.  The record contains two tests of the Veteran's range of motion during this period, from October 2000 and December 2001.  Taken together, these tests indicate that the Veteran had, at worst, flexion to 20 degrees (out of 45 degrees), extension to 15 degrees (out of 45 degrees), bilateral rotation to 35 degrees (out of 80 degrees), and bilateral lateral flexion to 30 degrees (out of 45 degrees).  

As noted above, when VA amended the regulations applicable to disabilities of the spine, it defined "normal" ranges of motion based on those specified in the AMA Guide.  While the amended regulations do not apply directly to this time period, the Board looks to the amended regulations for broad guidance regarding what constitutes a limitation of motion severe enough to warrant a 30 percent evaluation.  A 30 percent evaluation under the amended regulations requires forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  For this time period, the Veteran's forward flexion is, at worst, 20 degrees, and his range of motion does not otherwise closely resemble favorable ankylosis.  The Board finds, therefore, that an rating in excess of 20 percent based on limitation of motion for this period is not warranted.

Turning to the possibility of a greater evaluation based on intervertebral disc syndrome, the Board finds that a rating in excess of 20 percent is not warranted.  While the record contains the Veteran's complaints of pain on a number of occasions, the record does not contain evidence of recurring attacks with intermittent relief, nor is there evidence that the Veteran's disc disease progressed to the point of interfering with his neurological functioning during this period.  Indeed, the Veteran's muscle strength, reflex, and sensory testing from this period were normal.  An evaluation in excess of 20 percent for intervertebral disc syndrome is not warranted for this period.

      Analysis - September 23, 2002 to September 25, 2003

A January 2003 treatment note stated that x-rays of the Veteran's neck showed "only minimal" degenerative joint disease.  In April 2003, the Veteran complained of pain in the back of his neck and scapular region on the left side.  The Veteran denied numbness, tingling, or weakness in the upper extremities.  The Veteran's neck had flexion to 20 degrees, extension to 20 degrees, rotation to 30 degrees bilaterally, and his cervical spine was tender.  Neurological testing was normal, and the Veteran was diagnosed with a cervical strain.  An April 2003 radiological exam was normal, and an August 2003 neurological examination was normal.

As noted above, a greater 30 percent evaluation of the Veteran's cervical spine disability based on limitation of motion would require a "severe" rather than "moderate" loss of motion.  As with the preceding time period, the Veteran's forward flexion is 20 degrees, and his range of motion does not otherwise closely resemble favorable ankylosis.  The Board finds, therefore, that an rating in excess of 20 percent based on limitation of motion for this period is not warranted.

A rating in excess of 20 percent is additionally unwarranted for this period based on intervertebral disc syndrome because the evidence does not indicate that the Veteran experienced any incapacitating episodes.  

      Analysis - after September 26, 2003

The Veteran had normal neurological examinations in January 2004 and September 2004.  In October 2004, the Veteran underwent a cervical myelogram, which indicated that the Veteran had disc degeneration at C5-C6 with bilateral osteophytes and borderline cervical spine stenosis.  In February 2006, the Veteran underwent a neurology consultation, at which time the Veteran had absent left bicep and brachioradialis reflexes, but otherwise normal reflexes.  The Veteran had full muscle strength.  An April 2006 MRI indicated that the Veteran had primarily discogenic disc bulge osteophytes complexes involving the C4-C5 through C6-C7 levels, most pronounced at the C5-C6 level with mild mass effect on the anterior cord and mild left neural foraminal narrowing.  There was no significant cord signal edema.  

The Veteran underwent a VA examination in May 2009.  The Veteran had no history of hospitalization, surgery, trauma to the spine, or neoplasms.  The Veteran complained of no numbness or paresthesias.  The Veteran complained of decreased motion, stiffness, spasms, but no fatigue or weakness.  The Veteran experienced daily constant, sharp, cervical-to-occipital pain of moderate intensity.  This pain was non-radiating.  There were no incapacitating episodes of spine disease.  Upon physical examination, the Veteran's posture and head position were normal and symmetrical in appearance.  There was no cervical spine ankylosis.  Upon examination of the cervical sacrospinalis, there was no spasm, atrophy, tenderness, or weakness bilaterally.  There was guarding and pain with motion bilaterally.  The Veteran's motor exam showed active movement against full resistance for all tested muscles.  The Veteran's upper extremities had normal sensation to vibration, pain, light touch, and position sense.  The Veteran's reflex examination was normal.

Upon range of motion testing, the Veteran had flexion to 20 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 15 degrees.  There was no objective evidence of pain in the Veteran's active range of motion.  There were no additional limitations after three repetitions of the range of motion.  The Veteran had tenderness over the occipital ridge.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine.  The examiner indicated that the Veteran's disability would cause him no impairment with feeding, bathing, dressing, toileting, and grooming, mild impairment with chores, shopping, and traveling, moderate impairment with exercise and recreation, and it would prevent him from engaging in sports.

A March 2010 private treatment report indicates that the Veteran underwent a right C6-C7 facet injection in treatment of his right C6-C7 facet disease and herniated disc.  A June 2010 private treatment record indicated that the Veteran underwent an anterior cervical discectomy and fusion in treatment of his intractable neck pain and symptoms of radiculopathy.  

A July 2010 private treatment report indicated that the Veteran complained of cervical pain.  The clinician observed that the Veteran had normal muscle tone and sensation, and he had moderate tenderness.  The clinician indicated that the Veteran's active range of motion was "decreased with pain" but did not indicate the degrees of lost motion.  The clinician indicated that the Veteran had decreased flexibility, strength, and activity tolerance.  In September 2010, a clinician noted the Veteran's complaint of stiffness in the neck with pain of a "4 out of 10."

The Veteran underwent a VA examination in February 2011.  The Veteran reported no history of spinal trauma, neoplasm, or flare-ups.  The Veteran reported no numbness or paresthesias.  After his 2010 cervical spine surgery, the Veteran complained of no radiculopathy.  The Veteran complained of decreased motion, stiffness, weakness, and spasm, but he did not complain of fatigue or spine pain.  There were no incapacitating episodes of spine disease.  Upon physical examination, the Veteran had normal posture and head position, and his appearance was symmetrical.  The Veteran's gait was normal, and there was no cervical spine ankylosis.  The examiner observed no objective evidence of spasm, atrophy, guarding, or weakness in the cervical spine, but pain with motion and tenderness were observed.  The Veteran had flexion to 15 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, left lateral rotation to 20 degrees, and right lateral rotation to 15 degrees.  The examiner observed objective evidence of pain during the range of motion testing.  There was no additional loss of range of motion after three repetitions of range of motion testing.  Nerve testing indicated that the bicep, tricep, brachioradialis, and finger jerk reflexes were all normal bilaterally.  The Veteran's upper extremities were normal as to vibration, position sense, pain, and light touch bilaterally.  The Veteran's muscle testing showed active movement against full resistance.  The examiner observed no neurological deficit.

As noted above, the Veteran is currently in receipt of a 20 percent rating for his cervical spine condition from the beginning of this period until February 4, 2011, and a 30 percent rating from February 4, 2011.  

A higher rating is not available to the Veteran at any time under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2011).  None of the Veteran's pertinent VA examination reports indicate that he experienced incapacitating episodes as a result of his back condition; indeed, the May 2009 and February 2011 examination reports state that no such episodes occurred.  Accordingly, the Veteran is not entitled to a rating higher based upon incapacitating episodes.  As the Veteran is not entitled to an increased rating based on incapacitating episodes, the Board will next determine whether the Veteran is entitled to a higher rating based on the orthopedic or neurological manifestations of his lumbar spine disability.

Turning first to orthopedic manifestations of the Veteran's spinal disability, the Board notes that the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  On the contrary, the record shows that the Veteran has maintained limited motion throughout the course of the appeal.  A rating of 40 percent or greater is therefore unwarranted under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R.         § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

A 30 percent rating, which requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine, is unwarranted prior to February 4, 2011.  As noted above, the Veteran has never demonstrated ankylosis.  Before February 4, 2011, the Veteran demonstrated forward flexion of 20 degrees, at worst.  At his February 4, 2011 VA examination, the Veteran demonstrated forward flexion of 15 degrees, which warrants a 30 percent disability rating.

In its above analysis, the Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  The report of the Veteran's most recent VA examination noted that the Veteran complained of decreased motion, stiffness, weakness, and spasm, but he did not complain of fatigue.  The examiner found no objective evidence of spasm, atrophy, guarding, or weakness.  While the VA examiners consistently noted a limitation of motion due to pain, this limitation, as discussed above, does not warrant a disability rating greater than that which is currently assigned.  While the Board accepts the Veteran's contention that his back disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's back.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

Turning next to neurological manifestations, neurological abnormalities associated with diseases and injuries of the spine are to be rated separately.  See 38 C.F.R.        § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2011).

In the instant case, an October 2001 clinician noted that the Veteran had no significant cervical radicular pain.   A November 2001 neurological examination was normal, but the Veteran complained of neck pain that radiated into his left shoulder in December 2001.  January 2002, August 2002, and August 2003 neurological examinations were normal.  In February 2006 the Veteran's neurological examination was normal, except that he lacked left bicep and brachioradialis reflexes.  In a May 2009 VA examination, the Veteran indicated that his neck pain was non-radiating, and he denied having any numbness or paresthesias.  The Veteran's motor, sensory, and reflex examinations were normal.  A July 2010 private treatment report indicated that the Veteran had normal muscle tone and sensation.  In a February 2011 VA examination, the Veteran denied experiencing numbness or paresthesias.  Reflex, muscle, and sensory testing was normal. 

In sum, other than the February 2006 examination in which the Veteran lacked left bicep and brachioradialis reflexes, there have been no objective neurological manifestations associated with the Veteran's cervical spine disability.  There is no indication that the neurological manifestations of the Veteran's condition rises to the level of mild paralysis, as is required for a compensable rating for diseases of the radicular nerves.  The Board finds the Veteran's neurological manifestations to be no more than slight in severity.  In light of above, the competent medical and other evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected cervical spine disability for which a separate evaluation may be assigned.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a disability rating in excess of 20 percent before February 4, 2011, and 30 percent from February 4, 2011, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for a cervical spine condition, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, the Veteran has been unemployed since 2005, and at his February 2011 VA examination, he stated that he was not working because of "knee and neck problems."  The Board has remanded the issue of entitlement to a TDIU in its separate decision addressing entitlement to a disability rating in excess of 10 percent for service-connected chronic synovitis of the right knee.


ORDER

Entitlement to a rating in excess of 20 percent for a cervical spine disability from March 17, 2000 in denied.


Entitlment to a rating in excess of 30 percent for a cervical spine disability from February 4, 2011 is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


